COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      New Hampshire Insurance Company v. Peggy C. Allison

Appellate case number:    01-12-00505-CV

Trial court case number: 2010-50904

Trial court:              157th District Court of Harris County

    Appellee’s Motion for Leave to File Post-Submission Brief is GRANTED. It is so
ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: June 20, 2013